NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THE BANK OF NEW YORK MELLON,                    No. 16-56179
formerly known as The Bank of New York,
as Trustee for the Certificate Holders          D.C. No. 5:15-cv-02564-PA-KK
CWALT, Inc. Alternative Loan Trust 2007-
HY6 Mortgage Pass-Through Certificates,
Series 2007-HY6; SELECT PORTFOLIO               MEMORANDUM*
SERVICING, INC.,

                Plaintiffs-Appellees,

 v.

EUGENIA MANCERA CELESTIN, an
individual; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Eugenia Mancera Celestin and Sedrick Celestin appeal pro se from the

district court’s entry of default judgment against them in this diversity action

alleging state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review for clear error a district court’s factual findings and for an abuse of

discretion the grant of a default judgment. NewGen, LLC v. Safe Cig, LLC, 840
F.3d 606, 616 (9th Cir. 2016). We affirm.

      The district court did not abuse its discretion by granting plaintiffs’ motions

for default judgment because the sufficiency of the complaint, the merits of

plaintiffs’ substantive claims, the unlikely possibility of a dispute concerning

material facts, and fact that the default was not due to excusable neglect

outweighed the other factors courts consider in determining whether to enter

default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)

(setting forth factors to consider in determining whether to enter default judgment).

      The district court did not abuse its discretion by denying the Celestins’

motions to set aside the Clerk’s entry of default because the Celestins failed to

serve a timely responsive pleading or motion under Federal Rule of Civil

Procedure 12(b) after being served with plaintiffs’ complaint. See Franchise

Holding II, LLC. v. Huntington Restaurants Grp., Inc., 375 F.3d 922, 925-26 (9th

Cir. 2004) (setting forth standard of review and factors to consider in determining

whether to set aside the entry of default).


                                              2                                  16-56179
      We lack jurisdiction over the judgment as to Anthony Acevedo because

Acevedo did not sign the notice of appeal. See Fed. R. App. P. 3(c)(2)

(requirements for a notice of appeal); Fed. R. App. P. 4(a) (the notice of appeal

required by Rule 3 must be filed in the district court); United States v. Sadler, 480
F.3d 932, 937 (9th Cir. 2007) (Rule 4(a) is both mandatory and jurisdictional);

C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (a

nonattorney does not have authority to appear as an attorney for others).

      We reject as unsupported by the record the Celestins’ contentions regarding

misconduct by the district judge and plaintiffs’ counsel.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          3                                       16-56179